           Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 JOSEPH MILES,

     Plaintiff,

     v.                                                    Civil Action No.: DKC-20-2107

 J.R. BELL, WARDEN

     Defendant.

                                    MEMORANDUM OPINION

          The above-entitled action was construed as a civil rights complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), seeking

injunctive relief in connection with the conditions of confinement under which Plaintiff Joseph

Miles is held at the Federal Correctional Institution at Cumberland, Maryland (“FCI-

Cumberland”). This court directed counsel for Defendant to show cause why the injunctive relief

pertaining to COVID-19 precautions should not be granted in favor of Mr. Miles. ECF No. 2.

That response was filed on October 9, 2020, after counsel sought and was granted three extensions

of time. ECF No. 11. Mr. Miles has filed a reply and surreply opposing Defendant’s request that

his complaint be dismissed. ECF No. 14 and 17. The issues have been fully briefed and there is

no need for an evidentiary hearing. See Local Rule 105.6 (D. Md. 2018). For the reasons that

follow, injunctive relief is denied, and the complaint shall be dismissed without prejudice.

                                          BACKGROUND

          A.      Complaint Allegations

          Mr. Miles is a 67-year-old inmate who has prostate cancer, diabetes, lung disease and

hypertension. ECF No. 1 at 7. Mr. Miles maintains that, because of his age and underlying health

conditions, if he contracts the COVID-19 virus he is likely to suffer severe illness or death. Id. at
            Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 2 of 10



6. He maintains that he has a serious medical need to reduce the risk of contracting the virus and

the Bureau of Prisons (“BOP”) has not done enough to reduce the risk contracting the virus poses

to him. Id. at 7. Mr. Miles complains about the lack of testing, the failure to provide adequate

personal protection equipment (“PPE”), the failure to provide adequate cleaning supplies, and

overcrowding.

           Mr. Miles explains that two months prior to the date he filed his complaint1 numerous

inmates and staff tested positive for COVID-19. ECF No. 1 at 8. Mr. Miles claims that, despite

that development, the “Health Services Department staff at the prison refused to test any inmates

for COVID-19 who did not have a temperature and display[ed] obvious symptoms of the virus.”

Id. Any inmate who had symptoms was instructed to notify Health Services, but according to Mr.

Miles, all of the inmates at FCI-Cumberland are aware that “reporting illness to the medical staff

will result in punitive transfer to the ‘hole’” which results in an under-reporting of illness. Id. Mr.

Miles claims that the BOP as a whole and FCI-Cumberland have “failed to test more than ten-

percent of the prisoners in their care.” ECF No. 1 at 8. Mr. Miles believes that, in his estimation,

the failure to test asymptomatic prisoners when “most persons infected by COVID-19 are

asymptomatic, is a direct threat to [his] health and is evidence of deliberate indifference to [his]

serious medical need to take actions to reduce [his] risk of getting sick.” Id. at 8-9. Mr. Miles

further claims that inmates who transfer into FCI-Cumberland or who are sent out of the prison

are not tested. Id. at 9.

           Mr. Miles claims that measures to prevent the spread of COVID-19 are also inadequate.

ECF No. 1 at 9. He states that inmates were not given replacement masks and many have been




    1
           Mr. Miles’ complaint is dated July 12, 2020 and is deemed filed as of that date. ECF No.
1 at 12.
                                                  2
            Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 3 of 10



forced to fashion their own masks out of fabric or repeatedly to use a disposable mask for months

at a time. Id. Meanwhile BOP staff are provided with “fitted masks at BOP expense as needed.”

Id. Notwithstanding the staff having access to PPE, however, Mr. Miles claims he has witnessed

officers “regularly remove their masks . . . [to] converse with one another.” Id. He states that each

incident is a hazard to his health and to his life. Id.

           Inmates who do not have adequate funds to purchase soap at the commissary are not given

additional soap according to Mr. Miles. ECF No. 1 at 9. Hand sanitizer is not provided to any of

the prisoner population which means that inmates who use the phones, computers, showers, door

handles, fountain, and other shared items, cannot sanitize their hands after doing so. Id.

           Mr. Miles also maintains that FCI-Cumberland is “severely overcrowded” and explains

that the capacity of the facility is 672 inmates, but that it currently houses 1,192 inmates. ECF No.

1 at 9-10. He states that he asked to be considered for home confinement, but his request was

rejected despite his vulnerabilities should he contract COVID-19. Id. at 10. He concludes that

allowing him to remain in an overcrowded prison during a pandemic without adequate preventative

measures in place constitutes deliberate indifference to his serious medical needs; a violation of

his Eighth Amendment rights. Id.

           As relief, Mr. Miles seeks an injunction requiring the BOP to: test all inmates at FCI-

Cumberland for COVID-19; issue adequate hand sanitizer, soap, and masks to all inmates each

week; test incoming prisoner for COVID-19; ensure all prisoners have access to the same PPE that

staff have; adequately address Mr. Miles’ higher risk of severe illness or death due to his

underlying medical conditions; and consider Mr. Miles for release to home confinement. ECF No.

1 at 11.




                                                   3
         Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 4 of 10



       B.      Defendant’s Response

       Mr. Miles was sentenced by this court on February 6, 2017, to serve a term of 108 months

for conspiracy to distribute and possess with intent to distribute 28 grams or more of cocaine base.

ECF No. 11-1 at 1, ¶ 3. His projected release date is February 6, 2023. Id. Mr. Miles is housed

in Housing Unit C1 and he has one cellmate. Id. at 2, ¶ 5. Since Mr. Miles arrived in BOP custody,

he has not availed himself of the administrative remedy process. Id. at 2, ¶ 6.

       The BOP has implemented national measures to address the threat presented by COVID-

19 and those measures have been put into place at FCI-Cumberland. ECF No. 11-1 at 2, ¶ 7, citing

https://www.bop.gov/coronavirus/. One of the measures implemented is the requirement that staff

and inmates must wear masks at all times with the only exception being when inmates are in their

assigned cells. Id. at ¶ 8. When arriving to work, staff are screened for symptoms and for

temperatures before they may enter the institution. Id. at ¶ 9. Health Services staff screen any

inmates leaving for a work detail before they leave their assigned unit. Id. at ¶ 10. Further, the

entire inmate population is “being screened every Monday, Wednesday, and Friday” which

includes taking the inmates’ temperatures. Id. at ¶ 11.

       Inmates exhibiting symptoms of COVID-19 are isolated in the Health Services Unit where

the staff provide 24-hour coverage. ECF No. 11-1 at 2, ¶ 12. Symptomatic inmates are moved to

the isolation room in Health Services immediately where they are examined by a provider and lab

work is conducted. Id. at 3, ¶ 13. Inmates who test positive for the virus are required to remain in

isolation for 28 days and may not be released until they test negative. Id. at ¶ 14. Inmates who

are asymptomatic but require quarantine, e.g., prior to release or during contact investigation, are

housed together in a specific unit in the prison. Id. at 2, ¶ 12.




                                                   4
         Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 5 of 10



       At the beginning of the pandemic each inmate received two masks. Id. at 3, ¶ 15.

Replacement masks are available through the Unit Team and may also be purchased from the

commissary. Id. “Three-hundred (300) units of soap2 are distributed to every unit on a weekly

basis.” Id. at ¶ 16. Each of the housing units in the prison holds a maximum capacity of 128

inmates. Id. Shared devices like telephones and computers are cleaned after each use with

disinfectant chemical cleaners by unit orderlies. Id. at ¶ 17. Temperature checks are performed

on each inmate twice a week and if an inmate has a temperature of 99 degrees or higher, he is

referred for further screening by Health Services staff. Id. at ¶ 18.

       Movement within the prison is limited by allowing only one tier of inmates in a housing

unit out of their cells at a time. ECF No. 11-1 at 3, ¶ 19. The maximum number of inmates out of

their cells at any given time is 68 and no more than 100 inmates are allowed out for outside

recreation at any given time. Id.

       BOP guidelines for visitation at FCI-Cumberland as of October 3, 2020, limit visits to one

housing unit on a rotating schedule and require both visitors and inmates to wear face coverings at

all times. See https://www.bop.gov/locations/institutions/cum/ (Special Visiting Procedures) (last

visited Dec. 8, 2020). The number of visitors allowed in the visiting room is limited to three

visitors for each inmate at one time. Id. No physical contact is permitted between the visitors and

the inmate and no photographs are permitted because social distancing is enforced. Id. Visitation

stations spaced six-feet apart are set up in the Visiting Rooms and inmates and visitors are not

allowed to move from the station with the exception of going to the restroom. Id. Violation of

any of the procedures in place results in termination of the visit. Id.




   2
       Defendant does not define what constitutes a “unit of soap.”
                                                  5
         Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 6 of 10



        As of December 8, 2020, there are 200 inmates and 11 staff members at FCI-Cumberland

who have tested positive for the virus. Bureau-wide there have been 83,165 tests completed on

inmates; 3,874 tests of inmates that are pending; and 26,361 inmates who tested positive for

COVID-19. See https://www.bop.gov/coronavirus/ (last visited Dec. 8, 2020).

                                    STANDARD OF REVIEW

        “An injunction is a drastic and extraordinary remedy, which should not be granted as a

matter of course.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010), see also SAS

Institute, Inc. v. World Programming Lmtd, 874 F.3d 370, 385 (4th Cir. 2017) (satisfying four-

prong test is “a high bar, as it should be.”). “If a less drastic remedy . . . [is] sufficient to redress

. . . [an] injury, no recourse to the additional and extraordinary relief of an injunction [is]

warranted.” Monsanto Co., 561 U.S. at 166 citing Winter v. Natural Res. Def. Council, Inc., 555

U.S. 7, 31-33 (2008).

        A party seeking a preliminary injunction or temporary restraining order must establish the

following elements: (1) a likelihood of success on the merits; (2) a likelihood of suffering

irreparable harm in the absence of preliminary relief; (3) that the balance of equities tips in the

party’s favor; and (4) why the injunction is in the public interest. Winter, 555 U.S. at 20; The Real

Truth About Obama, Inc. v. Federal Election Comm’n, 575 F.3d 342, 346–47 (4th Cir. 2009). As

to irreparable harm, the movant must show the harm to be “neither remote nor speculative, but

actual and imminent.” Direx Israel, Ltd. v. Breakthrough Medical Group, 952 F.2d 802, 812 (4th

Cir. 1991) (citation omitted). In the prison context, courts should grant preliminary injunctive

relief involving the management of correctional institutions only under exceptional and compelling

circumstances. See Taylor v. Freeman, 34 F.3d 266, 269 (4th Cir. 1994). A preliminary injunction

is distinguished from a temporary restraining order (“TRO”) only by the difference in notice to the



                                                   6
         Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 7 of 10



nonmoving party and by the duration of the injunction. U.S. Dep’t of Labor v. Wolf Run Mining

Co., 452 F.3d 275, 281 n.1 (4th Cir. 2006) (comparing Fed. R. Civ. P. 65(a) with Fed. R. Civ. P.

65(b)). A preliminary injunction cannot issue without notice to the nonmovant. See Fed. R. Civ.

P. 65(a)(1).

                                            ANALYSIS

       Defendant’s argument why injunctive relief is not warranted focuses on the likelihood of

success prong. ECF No. 11. Defendant raises the affirmative defense that Mr. Miles has failed to

exhaust administrative remedies. If Mr. Miles’ claims have not been properly presented through

the administrative remedy procedure, they must be dismissed pursuant to the Prisoner Litigation

Reform Act (“PLRA”), 42 U.S.C. §1997e. The PLRA provides in pertinent part that:

         No action shall be brought with respect to prison conditions under section 1983
         of this title, or any other Federal law, by a prisoner confined in any jail, prison,
         or other correctional facility until such administrative remedies as are available
         are exhausted.

42 U.S.C. §1997e(a).

       For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or detained

in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,

violations of criminal law or the terms and conditions of parole, probation, pretrial release, or

diversionary program.” 42 U.S.C. §1997e(h); see also Gibbs v. Bureau of Prisons, 986 F. Supp.

941, 943-44 (D. Md. 1997) (dismissing a federal prisoner’s lawsuit for failure to exhaust, where

plaintiff did not appeal his administrative claim through all four stages of the BOP’s grievance

process). The phrase “prison conditions” encompasses “all inmate suits about prison life, whether

they involve general circumstances or particular episodes, and whether they allege excessive force

or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see Chase v. Peay, 286

F.Supp.2d 523, 528 (D. Md. 2003), aff’d, 98 Fed. Appx. 253 (4th Cir. 2004).

                                                  7
         Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 8 of 10



       Administrative exhaustion under § 1997e(a) is not a jurisdictional requirement and does

not impose a heightened pleading requirement on the prisoner. Rather, the failure to exhaust

administrative remedies is an affirmative defense to be pleaded and proven by defendants. See

Jones v. Bock, 549 U.S. 199, 215-216 (2007); Anderson v. XYZ Correctional Health Services, Inc.,

407 F.2d 674, 682 (4th Cir. 2005).

       Nevertheless, a claim that has not been exhausted may not be considered by this court. See

Bock, 549 U.S. at 220. In other words, exhaustion is mandatory. Ross v. Blake, __ U.S. __, 136

S.Ct. 1850, 1857 (2016). Therefore, a court ordinarily may not excuse a failure to exhaust. Ross,

136 S.Ct. at 1856 (citing Miller v. French, 530 U.S. 327, 337 (2000) (explaining “[t]he mandatory

‘shall’. . . normally creates an obligation impervious to judicial discretion”)).

       Ordinarily, an inmate must follow the required procedural steps in order to exhaust his

administrative remedies. Moore v. Bennette, 517 F.3d at 725, 729; see Langford v. Couch, 50

F.Supp. 2d 544, 548 (E.D. Va. 1999) (“[T]he. . . . PLRA amendment made clear that exhaustion

is now mandatory.”). Exhaustion requires completion of “the administrative review process in

accordance with the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S.

81, 88, 93 (2006). This requirement is one of “proper exhaustion of administrative remedies,

which ‘means using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).’” Woodford 548 U.S. at 90 (quoting Pozo v. McCaughtry, 286

F.3d 1022, 1024 (7th Cir. 2002) (emphasis in original).

       The BOP has established an Administrative Remedy Program for inmates to resolve

concerns related to their confinement. See 28 C.F.R. § 542.10 et seq. Inmates must first attempt

informal resolution with staff. See 28 C.F.R. § 542.13. If an inmate is unable to resolve his

complaint informally, he may file a formal written complaint on the proper form within twenty



                                                  8
         Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 9 of 10



calendar days of the date of the occurrence on which the complaint is based. See 28 C.F.R.

§542.14(a). If an inmate is not satisfied with the Warden’s response to the formal complaint, he

may appeal, using the appropriate form, to the Regional Director within twenty calendar days of

the Warden’s response. See 28 C.F.R. § 542.15(a). If the inmate is still dissatisfied, he may appeal

the Regional Director’s response to the Office of the General Counsel, located in the BOP Central

Office in Washington, D.C., using the appropriate form. The inmate must file this final appeal

within thirty calendar days of the date the Regional Director signed the response. See id. An

inmate is not deemed to have exhausted his administrative remedies until he has pursued his

grievance through all levels. See 28 C.F.R. § 542.15(a).

       Mr. Miles’ claims focus on the practices in place at FCI-Cumberland rather than the

policies and procedures mandated by the BOP. In his response to Defendant’s assertion that he is

not entitled to injunctive relief, Mr. Miles does not deny that he failed to exhaust administrative

remedies. Rather, he claims to have witnessed numerous instances when the policies developed

to protect both staff and inmates were violated or ignored. ECF No. 14-2 at 5-6 (Affidavit of

Joseph Miles). Additionally, he attaches a May 4, 2020, letter sent to Attorney General William

Barr by Senators Benjamin L Cardin and Chris Van Hollen urging the “swift implementation” of

measures to increase the amount of time that at-risk individuals could be placed in home

confinement and to consider treating federal correctional officers as “federal law enforcement

officers” so that they may be provided with the same protections. ECF No. 14-3 at 3. Mr. Miles

also provides statements from other inmates in support of his Surreply indicating that the national

measures issued in response to the pandemic are not being enforced at FCI Cumberland. ECF No.

17.




                                                 9
        Case 8:20-cv-02107-DKC Document 18 Filed 01/22/21 Page 10 of 10



       One of the many purposes of requiring inmates to exhaust administrative remedies is to

provide prison officials with an opportunity to correct problems that exist within the institution

before the matter is brought to the court for resolution. See Bock, 549 U.S. at 219 (purpose of

exhaustion includes “allowing a prison to address complaints about the program it administers

before being subjected to suit, reducing litigation to the extent complaints are satisfactorily

resolved, and improving litigation that does occur by leading to the preparation of a useful

record.”). Mr. Miles did not do this, leaving officials at FCI-Cumberland in the unenviable

position of attempting to defend against accusations that policies and procedures are not being

followed by unnamed individuals on unknown dates and under unknown circumstances. Further,

the remedy sought by Mr. Miles seemingly prevails upon this court to enforce the procedures

already in place or, at the very least, to monitor the management of the prison to ensure corrective

actions are taken. This type of judicial involvement in the day-to-day management of correctional

facilities is unwarranted where, as here, there is no evidence of any intentional imposition of

unconstitutional conditions. See Sandin v. Conner, 515 U.S. 472, 482-83 (1995) (courts must defer

to the expertise of prison officials). In short, the drastic and extraordinary remedy of an injunction

is unwarranted under the circumstances of this case. Mr. Miles is unlikely to succeed on the merits

of his claim as he has failed to exhaust administrative remedies.

       By separate Order which follows, the complaint shall be dismissed without prejudice.



January 22, 2021                                              /s/
                                               DEBORAH K. CHASANOW
                                               United States District Judge




                                                 10
